169 S.W.3d 580 (2005)
Nathaniel J. STEPHENS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64359.
Missouri Court of Appeals, Western District.
August 23, 2005.
Ruth Sanders, Kansas City, MO, for Appellant.
Deborah Daniels, Jefferson City, MO, for Respondent.
Before SMART, P.J., HOLLIGER and HARDWICK, JJ.

ORDER
PER CURIAM.
Nathaniel Stephens appeals the denial of his Rule 29.15 motion after an evidentiary hearing. Upon review of the parties' briefs and the record, we find no error and affirm the judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value. Rule 84.16(b).